Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and its dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 now recites that game indicia is on “at least one of said first…and said second platforms such the scope of the claim would also include indicia on both platforms.  Such an embodiment does not appear disclosed.  Fig. 1 by way of example only shows indicia on a single platform.  As such, the specification does not support the full scope of the claim as now recited. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The dependency of claim 6 is not properly recited in the claim.  For the purposes of this office action it will be presumed that the editing error intended it to be dependent on claim 1.  

Claim Rejections - 35 USC § 103
Claims 1, 6, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fowling:Football-Bowling Hybrid Strikes Detroit in view of the Video shown by WSJ/VIDEO at showing the game of Fowling and further in view of Palmer. 
As to claims 1 and 6, the instant claims add rope handles to each platform and game pin positioning indicia.  To the first and second platforms having game pin positioning indicia, such is considered old and well known in the game of Fowling and the indicia included clearly shown in the video of WSJ; 

    PNG
    media_image1.png
    1020
    1145
    media_image1.png
    Greyscale

Not shown in commercial Fowling games played in commercial venues appears to be the recited rope handle and a locking mechanism to secure the first and second platforms such that in a collapsed configuration a cavity is formed to retain game equipment. 
Where the courts have found in In re Lindberg, 194 F.2d 732, 93 USPQ 23 (CCPA 1952) that making a device portable or movable is not sufficient by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results.  Here one looking to make Fowling portable would looked to other games to see how such is done.  Palmer teaches a in projectile tossing type games such as Fowling that such can be made portable by providing a locking means 38 on the first base portion and 40 on the second portion  between the two sections and a rope handle 42 on each in order to enclose the game paraphernalia and make it easier to carry.  To have designed the game of Fowling with handles, a locking means and an internal storage would have been obvious as taught by Palmer in order to make the game portable. 
Claim 15 is shown by the combination of balls and pins in Fowling.  
The process steps of setting up the game as recited in claims 16 and 17 is considered fairly taught by Palmer. 

Claims 12, 19, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Dowling:Football-Bowling Hybrid Strikes Detroit in view of the Video shown by WSJ/VIDEO at showing the game of Fowling and further in view of Palmer in view of Veikley 2008/0042360. 
While none of the applied art above discusses the use of a bubble level.  Such are well known devices to ensure a surface is level.  One facing the problem of desiring a level playing surface would surely find using a level obvious and attaching such to the surface, as oppose to using a separate level, would have been obvious such that it would not be lost. In projectile games such as Fowling, Veikley teaches using a bubble level such as his 10 to insure the surface is level.  To have included such on a Fowling game would have been obvious in order to make it easier to determine the game surface is level when set up.  
Similarly, the design of Fowling does not appear to include any “feet” that are adjustable as called for in claims 19, 22 and 23.  Veikley teaches in such projectile games that adjustable “feet” such as his 11 can be provided in order to assist in the set up [0028]. To have included such on a device such as that shown by Fowling would have been obvious in order to help set it upon on unlevel ground as taught by Veikley.  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Dowling:Football-Bowling Hybrid Strikes Detroit in view of the Video shown by WSJ/VIDEO at showing the game of Fowling and further in view of Palmer in view of Veikley 2008/0042360 and further in view of matters considered old and well-known.	While one cannot determine if the taught legs of Veikley are made of rubber, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  In the instant case, one looking to solve the problem of a device slipping on its supporting surface would surely have considered the use of rubber as is well-known to do so.  As such, to have provided adjustatble rubber legs on the apparatus shown by Fowling would have been obvious in order to prevent it from slipping during used.  
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Dowling:Football-Bowling Hybrid Strikes Detroit in view of the Video shown by WSJ/VIDEO at showing the game of Fowling and further in view of Palmer in view of Veikley 2008/0042360 and further in view of Caruso et al. 4,407,507 as set forth in the previous office action.
The above applied art does not appear to discuss a spiked feet design. Caruso teaches that using a spike design on the supports of an apparatus on a grassy surface such as his 64 and 74 can be used for “safe anchoring or the device” (col. 3, ln. 46).  To one looking to securely anchor a Fowling device on a softer surface would look to see how such is done in other game devices and would have found it obvious to use spiked designed feet as taught by Caruso to safely secure the game. 
Conclusion
 Applicant's arguments filed 7/14/22 have been fully considered but are considered moot in view of the new grounds for rejection applied above to the amended claims. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Pierce whose telephone number is (571)272-4414 and E-mail address is bill.pierce@USPTO.gov. For emergency assistance, supervisory assistance can be obtained with Melba Bumgarner at (571)272-4709.
If attempts to reach the examiner by telephone are unsuccessful, communication via email at the above address may be found more effective. Where current PTO internet usage policy does not permit an examiner to initiate communication via email, such are at the discretion of the applicant.  However, without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me by responding to this inquiry by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM M PIERCE/           Primary Examiner, Art Unit 3711